

Exhibit 10.1


[exhibit101offerletter_image1.jpg]




January 21, 2014


Adam Elster
[ADDRESS]


Dear Adam:


Congratulations! CA Technologies (“CA”) is pleased to offer you the position of
Executive Vice President and Group Executive, Worldwide Sales and Services at
our Manhattan office. Your new role is effective January 21, 2014 (the “Start
Date”) and you will continue to report to the Company’s Chief Executive Officer
(“CEO”).
 
Effective on the Start Date, your compensation will comprise three main
components: (1) an annual base salary of USD $700,000 paid semi-monthly (or
otherwise in accordance with our general U.S. payroll practices); (2) an annual
performance cash award target of USD $700,000, which will be prorated based on
CA’s executive compensation plan rules; and (3) a long-term performance equity
target of USD $2,600,000, which will be prorated based on CA’s executive
compensation plan rules. Your eligibility to receive the annual performance cash
award and long-term performance equity award will be subject to the terms and
conditions of the Company’s Executive Compensation Plan which is set by the
Compensation and Human Resources Committee of the Company’s Board of Directors.


In accordance with CA’s policy, your employment will continue to be at-will,
which means that either you or the Company may terminate your employment at any
time for any reason. Upon termination of your employment for any such reason
whatsoever, the Company shall have no further obligations to you other than
those set forth in this offer letter. The effective date of your employment
termination will be referred to herein as the “Termination Date.”


In the event that you terminate your employment for Good Reason (as defined in
Appendix A) or the Company terminates your employment without Cause (as defined
in Appendix A), other than as a result of your death or disability (within the
meaning of the Company’s long-term disability program then in effect), subject
to your execution, delivery and non-revocation, within fifty-five (55) days
following the Termination Date, of a valid and effective release and waiver in a
form satisfactory to the Company, the Company will pay you (i) in the event of
such termination occurring on or before January 21, 2017, a lump sum cash amount
equal to 1x your annual base



--------------------------------------------------------------------------------



salary in effect on your Termination Date, or (ii) in the event of such
termination occurring on or after January 22, 2017 and before January 21, 2018,
75% of your annual base salary in effect on your Termination Date, in each case,
such lump sum payment to be made no later than the sixtieth (60th) day (or the
next following business day if the sixtieth (60th) day is not a business day)
following the Termination Date. Additionally, you will be eligible to receive a
portion of any outstanding annual performance cash incentive award provided that
such payment (i) shall be made only after the end of the applicable performance
cycle, (ii) shall be based upon the actual performance of the Company achieved
as determined in the sole discretion of the Company (provided, however, that
negative discretion shall only be applied if, and to the extent, it is applied
generally to executive vice presidents) and (iii) shall be pro-rated for the
portion of the performance cycle that you have completed through the Termination
Date. The terms relating to the treatment of the annual performance cash
incentive award shall not be construed to accelerate the vesting of any
long-term performance award including any one-year and three-year performance
share award.


Except as expressly provided herein upon termination of your employment for any
reason, your rights with respect to any shares of restricted stock or options to
purchase shares of CA, Inc. common stock held by you as of the Termination Date,
shall be subject to the applicable rules of the CA, Inc. Incentive Plan (or
successor plan) (the “Incentive Plan”) or award agreement under which such
restricted stock or options were granted. Unless otherwise indicated in your
award agreement, in accordance with the terms of the Incentive Plan you will
have the lesser of ninety (90) days from the Termination Date or until the
expiration date to exercise any vested but unexercised options as of the
Termination Date. In addition, upon the termination of your employment for any
reason, the Company shall pay to you your Base Salary through the Termination
Date. Any vested benefits and other amounts that you are otherwise entitled to
receive under any employee benefit plan, policy, practice or program of the
Company or any of its affiliates shall be payable in accordance with such
employee benefit plan, policy, practice or program as the case may be, provided
that you shall not be entitled to receive any other payments or benefits in the
nature of severance or termination pay.


You shall continue to participate in all retirement, welfare, benefit plans and
receive perquisites generally made available to senior employees of the Company.


Effective on the Start Date, your level of participation in the Change in
Control Severance Policy will change (the “CIC Severance Policy”) from a
Schedule B participant to a Schedule A participant corresponding to your new
role and you will continue not be eligible for benefits provided pursuant to
Section 4(g) of the CIC Severance Policy relating to any Excise Tax Gross-Up.
Any payments and benefits provided to you pursuant to the CIC Severance Policy
will reduce (but not below zero) the corresponding payment or benefit provided
under this offer letter. It is the intent of this provision to pay or to provide
you with the greater of the two payments or benefits but not to duplicate them.


Congratulations on your appointment to EVP and Group Executive, Worldwide Sales
and Services.
 



--------------------------------------------------------------------------------



  
 
Sincerely,


By:     /s/ Guy A. Di Lella
Guy A. Di Lella
Chief Human Resources Officer
 


 

 











































--------------------------------------------------------------------------------





Appendix A


For purposes of this offer letter, “Cause” means any of the following:
(1)    The Employee’s continued failure, either due to willful action or as a
result of gross neglect, to substantially perform his duties and
responsibilities to the Company and its affiliates (the “Group”) under this
offer letter (other than any such failure resulting from the Employee’s
incapacity due to physical or mental illness) that, if capable of being cured,
has not been cured within thirty (30) days after written notice is delivered to
the Employee, which notice specifies in reasonable detail the manner in which
the Company believes the Employee has not substantially performed his duties and
responsibilities.
(2)    The Employee’s engagement in conduct which is demonstrably and materially
injurious to the Group, or that materially harms the reputation or financial
position of the Group, unless the conduct in question was undertaken in good
faith on an informed basis with due care and with a rational business purpose
and based upon the honest belief that such conduct was in the best interest of
the Group.
(3)    The Employee’s indictment or conviction of, or plea of guilty or nolo
contendere to, a felony or any other crime involving dishonesty, fraud or moral
turpitude.
(4)    The Employee’s being found liable in any SEC or other civil or criminal
securities law action or entering any cease and desist order with respect to
such action (regardless of whether or not he admits or denies liability).
(5)     The Employee’s breach of his fiduciary duties to the Group which may
reasonably be expected to have a material adverse effect on the Group. However,
to the extent the breach is curable, the Company must give the Employee notice
and a reasonable opportunity to cure.
(6)    The Employee’s (i) obstructing or impeding, (ii) endeavoring to
influence, obstruct or impede or (iii) failing to materially cooperate with, any
investigation authorized by the Board or any governmental or self-regulatory
entity (an “Investigation”). However, the Employee’s failure to waive
attorney-client privilege relating to communications with his own attorney in
connection with an Investigation shall not constitute “Cause”.
(7)    The Employee’s purposely withholding, removing, concealing, destroying,
altering or by any other means falsifying any material which is requested in
connection with an Investigation.



--------------------------------------------------------------------------------



(8)    The Employee’s disqualification or bar by any governmental or
self-regulatory authority from serving in the capacity contemplated by this
offer letter or his loss of any governmental or self-regulatory license that is
reasonably necessary for him to perform his responsibilities to the Group under
this offer letter, if (a) the disqualification, bar or loss continues for more
than 30 days and (b) during that period the Group uses its good faith efforts to
cause the disqualification or bar to be lifted or the license replaced. While
any disqualification, bar or loss continues during the Employee’s employment, he
will serve in the capacity contemplated by this offer letter to whatever extent
legally permissible and, if his employment is not permissible, he will be placed
on leave (which will be paid to the extent legally permissible).
(9)    The Employee’s unauthorized use or disclosure of confidential or
proprietary information, or related materials, or the violation of any of the
terms of the Employment and Confidentiality Agreement executed by the Employee
or any Company standard confidentiality policies and procedures, which may
reasonably be expected to have a material adverse effect on the Group and that,
if capable of being cured, has not been cured within thirty (30) days after
written notice is delivered to the Employee by the Company, which notice
specifies in reasonable detail the alleged unauthorized use or disclosure or
violation.
(10)    The Employee’s violation of the Group’s (i) Workplace Violence Policy or
(ii) policies on discrimination, unlawful harassment or substance abuse.
For this definition, no act or omission by the Employee will be “willful” unless
it is made by the Employee in bad faith or without a reasonable belief that his
act or omission was in the best interests of the Group.



--------------------------------------------------------------------------------



For purposes of this offer letter, “Good Reason” shall mean any of the
following:
1.
Any material and adverse change in the Employee’s title;

2.
Any material and adverse reduction in the Employee’s authorities or
responsibilities other than any isolated, insubstantial and inadvertent failure
by the Company that is not in bad faith and is cured promptly on the Employee’s
giving the Company notice (and for purposes of clarification, a change in the
number of direct reports will not constitute a material and adverse reduction in
the Employee’s authorities or responsibilities);

3.
Any material reduction by the Company in the Employee’s Base Salary or target
level of Annual Bonus as set forth in this offer letter, other than any such
reduction that is (i) part of a broad-based salary reduction program for
executive officers of the Company that does not exceed 10% or (ii) agreed to by
the Employee in writing; or

4.
The Company’s material breach of the terms of this offer letter

provided that (A) no alleged action, reduction or breach set forth in (1)
through (4) above shall be deemed to constitute “Good Reason” unless such
action, reduction or breach remains uncured, as the case may be, after the
expiration of thirty (30) days following delivery to the Company from the
Employee of a written notice, setting forth such course of conduct deemed by the
Employee to constitute “Good Reason”; (B) such written notice must be delivered
to the Company within ninety (90) days after the Employee obtains knowledge of
such breach constituting “Good Reason”; and (C) the Employee must terminate
employment within two years after the Employee obtains knowledge of such breach
constituting “Good Reason”. The Company’s placing the Employee on paid leave for
up to ninety (90) consecutive days while it is determining whether there is a
basis to terminate the Employee’s employment for Cause will not constitute “Good
Reason”.







